Citation Nr: 9923742	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  94-46 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

1.  The propriety of the initial evaluation assigned for the 
veteran's service-connected post-traumatic stress disorder, 
currently evaluated as 50 percent disabling.

2.  Entitlement to an increased evaluation for right ankle 
tenosynovitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from November 1968 to November 
1971.  This appeal arises from an April 1994 rating decision 
of the Manchester, New Hampshire, Regional Office (RO) that 
granted service connection for post-traumatic stress disorder 
(PTSD).  This disorder was evaluated as 10 percent disabling.  
This appeal also arises from a September 1994 rating decision 
in which the RO denied the veteran's claim for a compensable 
evaluation for his service-connected tenosynovitis of the 
right ankle.  The veteran appealed the evaluation of both of 
these disorders.

In a supplemental statement of the case (SSOC) issued in 
April 1995, the RO granted increased evaluations for the 
veteran's PTSD to 30 percent disabling and for the right 
ankle disability to 10 percent disabling.  By rating decision 
of March 1998, the RO granted another increased evaluation 
for his PTSD to 50 percent disabling.  The veteran has 
continued his appeal.

It is also noted that in the rating decision of April 1994, 
the RO denied the veteran's claims for increased evaluations 
for tinea versicolor and a scar on the left mandible.  The 
veteran initially appealed these issues but, at his hearing 
on appeal in January 1995, requested that these issues be 
withdrawn.  Therefore, these issues are no longer in 
appellate status.

By rating decision of May 1997, the RO denied the veteran's 
claim for a total disability evaluation due to individual 
unemployability resulting from his service connected 
disabilities (TRIU).  A written statement was received from 
the veteran in June 1997 in which he specifically referred to 
the RO's rating decision of May 1997.  In this statement, he 
expressed his disagreement with the RO's finding and reported 
that he was currently unemployed due to his PTSD symptoms.  
The undersigned finds that this is a notice of disagreement 
with the RO's denial of TRIU in May 1997 and, therefore, this 
issue is in appellate status.  This matter is discussed 
further in the REMAND section of this decision.  Also 
discussed in the remand section is the issue of an increased 
evaluation for the veteran's right ankle disability.


FINDINGS OF FACT

1.  All evidence required for an equitable decision of the 
issue on appeal decided herein has been obtained.

2.  The veteran's PTSD is characterized by considerable 
symptoms of intrusive thoughts, nightmares, difficulty 
sleeping, exaggerated startle response, hypervigilance, 
isolation from others not in his immediate family, anger 
outbursts, suicidal ideation, anxiety attacks, depression, 
interference with concentration, and industrial impairment.


CONCLUSION OF LAW

An increased evaluation, in excess of 50 percent disabling, 
is not warranted for the veteran's service-connected PTSD.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
Diagnostic Code 9411 (Effective prior to and on November 7, 
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

The veteran filed a claim for service connection for PTSD in 
July 1993.  The RO responded by letter of August 1993.  In 
this letter, the veteran was requested to submit medical 
evidence establishing his claim for PTSD.  He was informed 
that if he failed to submit this evidence it could have an 
adverse effect on his claim.  A private physician submitted a 
letter dated in November 1993.  It was reported that he had 
treated the veteran since the veteran's birth.  The only 
treatment noted by this physician was for skin cysts.

A U. S. Department of Veterans Affairs (VA) psychiatric 
examination was afforded the veteran in December 1993.  He 
reported that he was currently employed as a welder doing 
construction and that this employment was fairly stable.  His 
complaints included being tense and depressed all the time.  
He reported having frequent recollections and nightmares 
about his experiences in Vietnam.  The veteran noted that 
these led to severe sleeping difficulty.  It was noted that 
the veteran's symptoms had caused intense psychological 
distress.  He alleged that he made every effort to avoid 
thoughts or activities which would remind him of his military 
traumas.  The veteran claimed that he had a great deal of 
irritability, that he managed to control, and difficulties 
concentrating.  He complained of hypervigilance and 
exaggerated startle response.  The veteran also reported a 
loss of his sex drive.  It was noted by the examiner that the 
veteran's symptoms had become intensified after his military 
unit's reunion.  The veteran acknowledged that he was 
socially active and had friends.  It was noted by the 
examiner that the veteran maintained a certain level of 
functioning and was able to work in gainful employment and 
had not experienced social isolation.  The veteran asserted 
that he had been seen for these complaints by a private 
physician and was given prescription medication.  He claimed 
that without this medication he could not function.  On 
examination, the veteran was tense, agitated, and restless.  
His speech was pressured, his mood depressed, and his facial 
expression was gloomy.  It was reported that his motor 
activity was somewhat increased and he was jumpy despite his 
depressed mood.  The veteran's affect seemed blunted and 
flat.  His insight and judgment were fair.  The veteran's 
thought content was rational, coherent, logical, and goal 
oriented.  He was well organized and oriented.  The diagnosis 
was chronic, moderate PTSD that had intensified in recent 
years.

By rating decision of April 1994, the RO granted service 
connection for PTSD.  This disorder was assigned a 10 percent 
evaluation under the VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4, Diagnostic Code (Code) 9411.  The award was 
made effective from July 1993.  The veteran appealed this 
evaluation.  VA outpatient records dated from April to May 
1994 were associated with the claims file in May 1994.  These 
records only noted treatment of the veteran's physical 
complaints.  In a letter of September 1994, the RO requested 
that the veteran submit medical evidence that his PTSD had 
increased in severity.  He was warned that his failure to 
submit this type of evidence could have an adverse effect on 
his claim.  Another VA outpatient record dated in September 
1994 was incorporated into the claims file the following 
month.  This record again only noted treatment of the 
veteran's physical complaints.  The veteran submitted a 
substantive appeal (VA Form 9) in November 1994.  He claimed 
that the symptoms of his PTSD were quite severe and caused 
him to have difficulty dealing with other people.  

VA outpatient records dated from April 1994 to November 1994 
were incorporated into the claims file in November 1994.  
These records noted the veteran's psychiatric treatment.  In 
June 1994, the veteran complained of being bothered by his 
memories of combat in Vietnam.  It was reported that the 
veteran had worked as a welder prior to his service in 
Vietnam and had returned to this occupation after his 
military service.  The veteran acknowledged that he had 
worked as a welder for the same company for the last ten 
years.  It was reported that he had one son and had been 
married since 1980.  The veteran claimed that his 
communication with his spouse was bad and that she had talked 
of divorce.  He asserted that they had not had sex in the 
past year.  The veteran acknowledged that he loses his 
temper, but had never been physically abusive to his spouse 
or child.  He alleged that his PTSD symptoms had increased 
after attending a recent Vietnam veterans' reunion.  On 
examination, the veteran was found to be intelligent and easy 
to talk to.  He was anxious and had depressed feelings, but 
did not have any suicidal ideation.  His judgment and insight 
were good.  There was no gross thought disorder.  The 
assessment was chronic PTSD. 

In September 1994, the veteran complained to his VA examiner 
that he was having more PTSD symptoms to include nightmares 
about Vietnam, uptight all the time, inability to get along 
with coworkers, and poor sleep.  He claimed that recently he 
had become so upset at work that he had walked off the job.  
The veteran asserted that he had never done this before.  It 
was recommended that the veteran's medication be increased.  
By November 1994, the veteran reported that he had good 
sleep, but still experienced nightmares and flashbacks.  He 
asserted that his mother-in-law had recently died and that 
this had greatly affected both him and his spouse.

A VA outpatient report dated in January 1995 was associated 
with his claims file that same month.  He reported that he 
was quite distressed by his problems at work and home.  The 
veteran complained of continued disturbing memories of his 
Vietnam experiences.

At his hearing on appeal in January 1995, the veteran 
testified that he had worked in construction for the last 25 
years.  He currently was employed as a pipefitter.  The 
veteran reported that he was currently being treated by a VA 
physician for his PTSD symptoms.  He claimed that he took 
prescribed medication for his mood swings and sleep problems.  
The veteran asserted that some nights he was unable to fall 
asleep until 1:30 or 2:00 am and was required to wake-up at 
4:30 am for work.  He claimed that he had a very strained 
relationship with his spouse and was on the verge of a 
divorce.  Regarding his employment, he asserted that he had a 
good relationship with some of his co-workers and strained 
relationship with others.  He claimed that, at times, he had 
outbursts of anger at work and had walked off the job when he 
felt so angry he was afraid he would physically attack 
someone.  The veteran asserted that his nickname at work was 
"psycho."  He testified that this nickname caused him even 
more harassment from co-workers who were not veterans and did 
not understand PTSD.  The veteran reported that he had 
received psychiatric treatment since 1991.  It was asserted 
by the veteran that he saw a VA physician for his PTSD 
symptoms once every two months.  The physician had 
recommended that he seek counseling more often, but the 
veteran had refused because he could not afford the expense, 
it would have interfered with his job, and it would have 
caused problems with his family.  He claimed that his 
attendance at a Vietnam veterans' reunion had caused him to 
have memories of Vietnam that he had repressed.  His PTSD 
symptoms were noted to include poor sleeping, recurring 
nightmares, mood swings, short temper, depression, and 
difficulty getting along with others.  The veteran claimed 
that his social life consisted of going to sporting events 
that his child participated in.  He alleged that he did not 
like being in crowds and purposely moved to a rural area so 
that he would not have contact with neighbors.

Another VA psychiatric examination was given to the veteran 
in February 1995.  It was noted by the examiner that he was 
late for the interview and the veteran was appropriately 
angry that the examiner had not kept the appointment time.  
The veteran was able to contain his discomfort during the 
interview.  It was acknowledged by the veteran that he had 
been married for the past 16 years.  He noted that he had one 
child and claimed that he would ensure that this child 
received support and companionship from him.  It was noted 
that the veteran was very proud of this child and he 
attributed the stability he had in his life to his son.  The 
veteran acknowledged that he had recurrent binges of 
substance abuse that would be followed by months of nonuse.  
He claimed to have PTSD symptoms consisting of a short fuse, 
temperament, inability to maintain relationships, persistent 
nightmares and flashbacks, awaking in the night in a 
paralyzed state, difficulty waking up, and an inability to 
maintain sobriety and abstinence.  The examiner noted that 
when the veteran described traumatic events he became acutely 
sad, tearful, and sobbed.  It was asserted that a Vietnam 
veterans' reunion in 1991 had exacerbated the veteran's PTSD 
symptoms.  On examination, the veteran was well-dressed, 
well-groomed, and had good eye contact.  The examiner found 
the veteran alert, oriented, and friendly.  His affect was 
appropriate to thought content and he became appropriately 
sad and tearful when speaking of very personal issues.  The 
examiner opined that, in general, the veteran had made 
adjustments in his life, but his symptoms of PTSD had 
directly affected his marriage and he struggled to keep it 
intact.  The diagnoses included delayed PTSD with symptoms 
that were moderate in nature.

The veteran was issued a SSOC in April 1995 that informed his 
that his evaluation of PTSD had been increased to 30 percent 
disabling.  This award was made effective from July 1993.

A letter was received from the veteran's treating VA 
physician in April 1996.  It was noted that the veteran 
continued to have disturbing memories of his combat 
experiences in Vietnam.  The physician reported that the 
veteran's PTSD symptoms had forced him to quit his job twice 
since 1994.  During their last interview in February 1996, 
the veteran had claimed that he had just lost his job.  He 
asserted that he liked to work, but his PTSD symptoms got in 
his way.  The veteran alleged that his quick temper alienated 
his co-workers and his family.  It was opined by the 
physician that the veteran's capability to remain gainfully 
employed was unfavorably affected by his PTSD.  In an 
attached statement, the veteran asserted that this report 
showed that he was totally disabled due to his PTSD.

In May 1996, the veteran was given a comprehensive VA 
psychiatric examination.  He claimed that his current 
marriage was failing due to his lack of communication, 
irritability, depression, and lack of sexual performance.  It 
appeared that the veteran's work history had severely 
deteriorated as he had been fired from one job and remained 
unemployed for four months.  He asserted that he currently 
worked part-time at a job 150 miles from his home, but this 
employment situation was precarious and the veteran feared he 
would soon be terminated.  The veteran complained that his 
life was falling apart and he had become more depressed and 
felt hopeless.  He denied suicidal ideation.  His other PTSD 
symptoms were noted to be nightmares, intrusive 
recollections, sleeping problems, irritability with 
occasional outburst of anger, difficulty concentrating, 
hypervigilance, exaggerated startle response, and depression.  
The veteran alleged that he easily and often cried.  On 
examination, the veteran was in acute emotional distress and 
cried almost continually through the interview.  He was 
severely depressed and felt everything was hopeless.  The 
veteran was tense, agitated, and uncomfortable.  His speech 
was pressured and his facial expression was tearful.  It was 
reported that the veteran had severe anxiety with tension and 
agitation.  His affect was anxious and depressed.  The 
veteran's insight and judgment were fair.  However, he was 
rational, coherent, and well-oriented.  There was no evidence 
of any loose associations or delusions.  The veteran's 
thought content was appropriate and goal-oriented.  The 
examiner commented that the veteran had considerable 
intrusive recollections and nightmares that resulted in 
intense psychological distress.  It was found that the 
veteran had lost interest in his significant activities and 
hobbies.  He had a restricted range of affect and was 
detached and isolated from other people.  The veteran was 
found to be severely depressed with a sense of a 
foreshortened future.  It was determined by the examiner that 
the veteran could not cope with stress and his ability to 
function at work was questionable.  The examiner opined that 
since 1993 the veteran's PTSD symptoms had intensified and 
resulted in a definite deterioration of his condition.  The 
diagnoses included chronic, severe PTSD; recurrent major 
depressive disorder, and polysubstance abuse in remission.  
The examiner assigned a Global Assessment of Functioning 
(GAF) Scale score of 60.  

The veteran filed a claim for TRIU in May 1996.  It was 
reported that the veteran had last worked as a 
pipefitter/welder in February 1996.  He claimed that he had 
been unable to work since February 1996 and that his VA 
physician had noted that he had a total disability.  The 
veteran asserted that he had performed a dangerous job and 
that his medication had interfered with this employment.  He 
alleged that at his last two jobs he was unable to get along 
with his supervisors.  A response was received from the 
veteran's last reported employer.  It was noted that the 
reason for the veteran's termination was a "lack of work."

A VA general medical examination was given to the veteran in 
July 1996.  Since a Vietnam veteran's reunion in 1993, the 
veteran claimed that he had started to drink alcohol more 
than he should.  This alcohol abuse had resulted in the loss 
of his driver's license and a job.  He also reported that his 
inability to control his anger impulses had adversely 
affected his job.  It was acknowledged by the veteran that he 
currently worked as a general laborer up to eight hours a day 
for a friend.  The veteran asserted that his marriage had 
suffered because of his PTSD symptoms and that he lived 
separately from his spouse except for the weekends.  He 
claimed that he suffered with panic attacks.  The veteran 
reported that he was taking medication for his sleeping 
problems, but had quit taking antidepressants.  The diagnoses 
included chronic PTSD with some exacerbation of symptoms 
during the past few years.

An addendum to the May 1996 VA psychiatric examination was 
prepared in November 1996.  The examiner noted that the 
veteran's severe depression was definitely part of his PTSD 
and not a separate diagnostic entity.  It was opined by the 
examiner that after another review of the veteran's claims 
file a GAF of 50 would be more appropriate based on severe 
depression and greater social and occupation isolation.

In March 1997, the VA provided the veteran with a social and 
industrial survey.  It was reported that during the interview 
the veteran was neatly dressed, pleasant, and cooperative.  
He was also somewhat anxious and apprehensive.  It was 
reported that the veteran had been married in 1979 and now 
resided with his family.  The veteran was very proud of his 
son and noted that his whole life was now dedicated to his 
son's well-being.  He claimed that his symptoms of short 
temper and withdrawal had started after a Vietnam veteran's 
reunion in 1992.  It was related by the veteran that his 
symptoms had put a strain on his marriage for the past four 
years.  He claimed that in the past he had a drinking problem 
that had led to the loss of his driver's license in 1995.  It 
was reported by the veteran that he had stopped drinking 
seven months ago, but would still drink alcohol socially on 
occasion.  He asserted that he had no close friends at the 
current time because he had to get away from his old friends 
who were heavy drinkers and abused drugs.  In his spare time, 
he claimed to enjoy reading, especially books about Vietnam.  
He reported that he had no real social life and preferred 
solitude, but did enjoy being around people when he found 
himself in a social gathering.  It was noted that the veteran 
currently received treatment for his PTSD from VA 
psychiatrists.  Since 1978, the veteran had worked as a 
welder.  He reported that he did not have any work-related 
problems until 1990 when he started drinking heavily in order 
to deal with his stress.  He claimed that this stress had 
been caused by his PTSD symptoms which had worsened after a 
1992 Vietnam veteran's reunion.  It was asserted that he then 
had problems with both his coworkers and supervisor and 
started to miss days from work.  The veteran alleged that he 
was officially laid off of this job in 1995, but his 
employers had wanted him "gone."  He left another job 
installing ducting in November 1996 because he did not get 
along with his supervisor who he claimed was volatile and 
immature.  His most recent job was as a welder with a ship 
repair company, but he had experienced a recent lay off and 
was currently unemployed.  The veteran claimed that he had 
worked since the age of 11 and needed to stay employed for 
both financial and emotional reasons.  He preferred 
employment in a job where he could work independently without 
significant interference from others.  The examiner 
concluded:

[The veteran] clearly is a man who has 
some need to work gainfully and wishes to 
do so...He also enjoys work as a source of 
self-esteem.  He does best in jobs where 
there is flexibility in the workplace and 
where he is allowed to apply his skills 
as a welder and pipefitter with minimum 
interference from supervisors and co-
workers.  He does not like jobs that are 
routine and restricted (such as working 
in a shop), and this makes him very 
anxious and impairs his ability to 
function optimally...

VA outpatient records dated from September 1993 to February 
1997 were associated with the claims file in March 1997.  In 
September 1993, the veteran complained of a preoccupation 
with Vietnam, constant thoughts about Vietnam, disruption of 
sleep due to nightmares, irritability, problems dealing with 
authority, and tension in his family setting.  He claimed 
that he read as much as possible about the history of 
Vietnam.  The veteran alleged that his symptoms had become 
more evident since November 1991 when he attended a Vietnam 
veterans' reunion.  He reported problems with alcohol and 
drug abuse since returning from Vietnam.  The veteran 
asserted that he had moved to New Hampshire to avoid his 
former associates who were supporting his drug habit.  He 
reported problems with his employment that included verbal 
confrontations with his supervisor.  After one of these 
confrontations, he walked off the job and did not return for 
two days.  He claimed that he was then transferred to another 
position.  The veteran asserted that he had to take 
prescribed medication to enhance his concentration during his 
work.  He was also frustrated with his employer because it 
had started random drug testing and he had been found 
positive.  It was reported by the veteran that this had 
resulted in more frequent testing and he was worried that he 
would again be positive and lose his job.  He reported that 
his marriage was strained, due in part, to his mother-in-
law's illness.  On examination, he was evasive and his 
anxiety level was moderate.  The veteran was found not to 
exhibit much in the way of symptoms of depression.  He did 
claim that his alcohol and drug abuse was "self-medication" 
and asserted that his use of illegal drugs helped calm him 
down.

An outpatient record of late September 1993 reported that the 
veteran's main complaint was his problems with restless sleep 
and insomnia.  He claimed that these problems had existed for 
the past 20 years and his spouse had been forced to sleep in 
another room because he thrashes about at night.  The veteran 
also reported that, at times, he would feel like he was 
suffocating or awaken and would be unable to move.  He 
claimed that he had been prescribed many medications over the 
years and had even tried self-medication with illegal drugs, 
all of which had failed to alleviate his symptoms.  The 
veteran acknowledged that his depression and anxiety had 
improved and he could better concentrate at his job with the 
use of prescribed medication.  On examination, the veteran 
was very angry and resistant to the interview.  It was 
reported that he had given contradictory information.  He 
claimed that he was very mistrustful of VA employees and 
disappointed with the examiner's attitude.  By October 1993, 
the veteran reported in an outpatient record that his 
prescribed medication had improved his sleeping and he was 
not as likely to go off on his spouse.  He commented that 
overall the quality of his life had improved.  However, an 
outpatient record of November 1993 noted the veteran's 
complaint that he was upset by threatening telephone calls.  
He claimed that on one occasion he brought out his gun and 
warned that he would use it.  The veteran refused inpatient 
treatment on the grounds that his current problems were not 
that severe.  It was commented by the examiner that the 
veteran was resistant to advice.

It was reported in an outpatient record of March 1995 that 
the veteran was attending school and doing rather well.  In 
July 1995, the veteran reported that he had recently lost his 
driver's license and job.  He claimed that he was stressed 
over the recent loss of his friend's son.  An outpatient 
record of August 1995 noted that the veteran had recently 
purchased a house in Cape Cod with his brother.  He claimed 
that a work-related left foot injury was interfering with his 
ability to work.  The veteran complained of anger and 
depression over the demands on him to attend alcohol 
counseling after losing his driver's license for being under 
the influence.  In November 1995, the veteran asserted that 
he was sleeping better than normal.  He reported that he had 
quit his previous job because he had difficulties with the 
people he worked with.  It was noted that he had acquired a 
new job.  He continued to have relationship problems with his 
spouse and child.

An outpatient record of February 1996 reported that the 
veteran had recently lost his job due to a lack of work.  He 
claimed that he was unable to relate to either his co-workers 
or family.  The veteran asserted that he liked to work, but 
his PTSD symptoms interfered with his ability to work.  His 
PTSD symptoms were claimed to include nightmares, flashbacks, 
feelings of violence, and poor sleep when distressed.  In May 
1996, it was reported that the veteran was working one to two 
days a week as a manual laborer.  He complained of depressive 
spells, intrusive thoughts about Vietnam, problems dealing 
with other people and his spouse, and irritability.  He 
denied any physical violence between himself and his spouse 
and also denied homicidal and suicidal ideation.  By August 
1996, it was reported that the veteran had separated from his 
spouse and was living in his brother's home.  He did see his 
spouse and child on the weekends, but they had talked about 
divorce and argued about finances.  The veteran complained of 
being more depressed but noted that his nightmares were less 
bothersome and he was sleeping better on medication.  He 
denied suicidal or homicidal ideation.  In November 1996, the 
veteran claimed that he worked three days a week in a 
construction job.  He was sleeping pretty well, but he had 
depressive episodes.  The veteran denied suicidal or 
homicidal ideation.  He was still separated from his spouse 
and their relationship was the same.  The veteran alleged 
that his temper had been a factor in their marital problems.  
A VA outpatient record of February 1997 noted that the 
veteran had three different jobs in 1996.  He currently was 
again working as a welder with a shipyard, but did not know 
how long he would keep this job.  The veteran claimed that he 
could not sleep well due to anxiety.  He was worried about 
his family because there were "a lot of bills."  While the 
veteran loved his son very much, his son would aggravate him 
at times and the veteran would shout at him.  He denied 
suicidal or homicidal ideation.

A written statement was received from the veteran in June 
1997.  He reported that he was not currently working.  The 
veteran alleged that since quitting a job in 1995 due to his 
PTSD symptoms he had taken a number of temporary jobs in the 
last several years in order to pay his bills.  He asserted 
that he was severely disabled due to his PTSD that resulted 
in his difficulties relating to other people.  The veteran 
contended that his PTSD was responsible for his inability to 
retain steady employment.

A final VA psychiatric examination was provided to the 
veteran in October 1997.  He complained of recurring dreams 
that caused him to awaken in a state of being paralyzed.  The 
veteran claimed that he was unsure about the contents of his 
dreams.  He also complained about recurring memories of his 
Vietnam combat experiences.  The veteran asserted that he was 
irritable and, depending on his mood, would become irrational 
and have arguments.  During these episodes, he feared that he 
would become violent.  He complained that this problem would 
interfere with his employment because he would have to leave 
his job.  It was claimed by the veteran that he wanted to 
work as a moral obligation.  The veteran asserted that his 
relationship with his spouse was strained and his previously 
good relationship with his son had also recently become 
strained.  However, it was noted by the veteran that he 
currently lived at home with his family and felt that he and 
his spouse were still together because it was in their son's 
best interest.  He alleged that he did not have any 
relationship with other people outside of his immediate 
family.  The veteran claimed that he had problems with other 
people, especially since he had stopped drinking.  He 
acknowledged that his alcohol abuse had once led to the loss 
of his driver's license and a job.  It was the veteran's 
complaint that he had hyperarousal symptoms consisting of 
periods of rage for no apparent reason.  Because of this 
problem, he asserted that the only way he can work is when he 
is alone.  He also felt anxiety, shame, and guilt about these 
episodes of rage.  On examination, the veteran was 
cooperative and honest.  There was uneasiness about his 
current life situation and he felt unstable.  There was the 
presence of some depression, but it did not rise to the level 
of major depression.  He was oriented, but the veteran 
evidenced interruption in his thinking when his emotional 
level rose.  The examiner opined that these type of 
interruptions affected both his family and work 
relationships.  It was found by the examiner that the veteran 
had serious PTSD symptoms with suicidal ideation.  The 
examiner concluded:

...[The veteran's] GAF score is 45.  I 
consider [the veteran] seriously impaired 
in his social, occupational, and work 
functioning.  He seems to have increasing 
impairment over the past two years to 
five years.  At this point I do not 
expect a reversal of that trend.

In a letter of October 1997, the veteran's representative 
contended that the VA examination of that same month elicited 
symptoms warranting an evaluation of 70 percent disabling.  A 
SSOC on the issue of an increased evaluation for PTSD was 
issued to the veteran in March 1998.  He was informed that 
the rating criteria for PTSD found at Code 9411 had been 
changed effective November 7, 1996.  Both the old and new 
criteria were cited in the SSOC and it was determined by the 
RO that he was entitled to an evaluation of 50 percent 
disabling effective from July 1993.  However, the RO 
determined that he was not entitled to an evaluation in 
excess of 50 percent disabling under either the old or new 
criteria.

A written statement was received from the veteran in May 1998 
in which he claimed he had walked off his job a few days 
before because of his inability to get along with his co-
workers and supervisor.  He asserted that when he left he had 
felt like smashing his supervisor in the head.  The veteran 
alleged that these problems were due to his PTSD.




II.  Applicable Criteria.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. §§ 4.1 and 4.2 (1998).  The 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.

At the outset, the Board notes that the criteria used to 
determine the extent to which psychiatric disorders are 
considered disabling was changed, effective November 7, 1996.  
To that extent, the record shows that the veteran has had 
notice of the old and new criteria for evaluating PTSD. 

In determining which version of the regulations to apply to 
the facts of this case, the Board notes that the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs (Secretary) to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  In this instance, neither Congress nor the 
Secretary has directed which regulations are to be applied 
under the circumstances of this case.  Accordingly, the 
version most favorable to the appellant will be considered.

Under the old provisions, in evaluating impairment resulting 
from psychiatric disorders, social inadaptability was to be 
evaluated only as it affected industrial adaptability.  The 
principle of social and industrial inadaptability, the basic 
criterion for rating disability from the mental disorders, 
contemplated those abnormalities of conduct, judgment, and 
emotional reactions which affect economic adjustment.  In 
other words, the impairment of earning capacity.  38 C.F.R. 
§ 4.129 (1995).  The severity of disability was based upon 
actual symptomatology, as it affected social and industrial 
adaptability.  Two of the most important determinants of 
disability were time lost from gainful employment and 
decrease in work efficiency.  The VA could not under evaluate 
the emotionally sick veteran with a good work record, nor 
could it over evaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  It was for that reason that great emphasis was 
placed upon the full report of the examiner which was 
descriptive of actual symptomatology.  The record of the 
history and complaints was only preliminary to the 
examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  
38 C.F.R. § 4.130 (1995).

When evaluating a mental disorder, under the new criteria, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission. The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  When evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment. 38 C.F.R. § 4.126 
(1998).

The veteran is currently assigned a 50 percent disability 
rating for PTSD.  Prior to November 1996, a 50 percent rating 
was assigned when the ability to establish and maintain 
effective or favorable relationships was considerably 
impaired, and, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent rating was assigned when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9411.  
(Effective prior to November 7, 1996).

Effective November 7, 1996, a 50 percent rating is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Diagnostic Code 9411 
(Effective November 7, 1996).

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(1998).  Rather, the veteran's disability will be rated under 
the diagnostic code, which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.  In claims dealing with the original rating of a 
service-connected disability, the veteran may be assigned 
separate evaluations for separate periods of time based on 
the facts found in the case.  Fenderson v. West, 12 Vet. App. 
119 (1999).


III.  Analysis.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a disorder for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In this case, the veteran asserted that his 
service-connected PTSD is worse than currently evaluated, and 
he has thus stated a well-grounded claim.

As noted above, the Court recently issued the decision of 
Fenderson v. West, 12 Vet. App. 119 (1999), in which it 
determined that an appeal from an original grant of service 
connection required consideration of staged evaluations.  A 
review of the SOC and SSOC reveals that while staged 
evaluations have not been specifically considered, the RO's 
evaluations have been conducted at intervals since the 
veteran originally filed his claim and have resulted in 
increased ratings with effective dates going back to the date 
of the claim.  Therefore, the undersigned finds that the 
veteran has not been prejudiced by the RO's action, as he has 
been given the full benefit of higher ratings for the entire 
appeal period at issue.  The veteran has been notified of 
these decisions and given the appropriate opportunity to 
respond.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Robinette v. Brown, 8 Vet. App. 69 (1995).  The Board is 
thus satisfied that the requirements for the duty to assist 
under the provisions of 38 U.S.C.A. § 5107(a) (West 1991) 
have been accomplished.

A review of the evidence indicates that the veteran's PTSD 
has resulted in intrusive thoughts, nightmares, difficulty 
sleeping, exaggerated startle response, hypervigilance, 
isolation from others not in his immediate family, anger 
outbursts, suicidal ideation, anxiety, and depression.  The 
veteran has required continuous therapy for his symptoms and 
it appears that medication has failed to completely alleviate 
these symptoms.

Regarding the veteran's social adaptability, it appears that 
he has no friends or associations outside of his family.  
However, the outpatient record of September 1993 and social 
survey of March 1997 indicated that this separation from 
friends and associates was, in part, to remove the veteran 
from a social context that encouraged his substance abuse.  
He has been able to maintain a marriage since approximately 
1980 and a relationship with his child.  However, both of 
these relationships are strained.  The veteran claimed in 
June 1997 that his industrial adaptability was so impaired 
that he could not retain a steady job.  However, the 
objective evidence from his former employer in June 1996 
indicated that he was released from his employment due to a 
lack of work.  Even the veteran's own statements in his 
examinations and during outpatient treatment indicate that 
his physical disabilities and substance abuse have 
contributed to his employment problems.  Based on his 
comments in his outpatient records and the examination of 
March 1997, the veteran claimed that he enjoyed work.  The 
latest examination of October 1997 indicates that the 
veteran's anger outbursts and interrupted concentration have 
a serious affect on his work ability.  While the veteran has 
significant PTSD symptomatology, there is no objective 
medical opinion of record that opined the veteran was 
incapable of some type of gainful employment.  

Regarding the overall severity of his PTSD symptoms, on VA 
examinations in December 1993 and February 1995 his level of 
disability was found to be moderate in degree.  However, 
starting in the VA examination of May 1996, his examiners 
noted severe or serious symptomatology.  In November 1996, he 
received a GAF score of 50 and in October 1997 a score of 45.  
These scores indicate symptoms of a serious nature or 
resulting in a serious impairment of social and occupational 
functioning.  There is evidence that the veteran's PTSD has 
undergone a limited improvement between his May 1996 and 
October 1997 examinations.  During this period he was able to 
reestablish his residence in the home with his spouse and 
child and his depression underwent a noted improvement.

Turning to the rating criteria, the veteran has been able to 
maintain effective and favorable relationships with his 
family.  The veteran has been less successful with 
maintaining these types of relationships in his work 
environments and must find a job where he can work alone.  
His symptoms of rage outbursts and interference with 
concentration affect his work ability.  However, there is no 
objective evidence that the veteran has ever been fired from 
any of his employment due to his PTSD symptoms.  While the 
veteran does have considerable impairment in his social and 
industrial abilities, this impairment has not risen to a 
severe level noted in the old criteria for a 70 percent 
evaluation.  Even if the veteran cannot work with others, he 
has been able to find employment in a skilled trade when the 
job is tailored to his limitations.  Thus, the preponderance 
of the evidence shows that the veteran's PTSD has not 
resulted in a severe impairment of his social and industrial 
relationships.  This evidence does not warrant an increased 
evaluation to 70 percent disabling under the criteria at Code 
9411 effective prior to November 7, 1996.

The veteran is also not entitled to an increased evaluation 
for his PTSD under the new criteria.  A review of the 
evidence does show that the veteran's PTSD has interfered 
with his affect, concentration, motivation, and mood.  To a 
lesser degree it has also interfered with his judgment.  He 
apparently does have panic attacks on waking after a 
nightmare.  However, there is no evidence on examination that 
the PTSD has resulted in inappropriate speech, difficulty 
understanding complex commands, impairment of memory, and 
impairment of abstract thinking.  In fact, the veteran is 
able to work in a skilled trade and has done so for many 
years.  The evidence also indicates that his PTSD symptoms 
have not resulted in his inability to maintain effective 
relationships with his immediate family.  Therefore, the 
preponderance of the evidence is against the award of a 70 
percent evaluation for the veteran's PTSD under the criteria 
at Code 9411 effective on November 7, 1996.

Based on the above analysis, the undersigned finds that 
neither the criteria found at Code 9411 effective prior to 
November 7, 1996, nor the criteria effective November 7, 
1996, are more favorable to the veteran.  This finding is 
based on the conclusion that the preponderance of the 
evidence is against an increased evaluation, in excess of 50 
percent disabling, under either the old or new criteria.  As 
the evaluation of 50 percent disabling is based on the most 
severe PTSD symptoms evidenced during the entire appeal 
period, an increased evaluation is not warranted for any 
period since the veteran filed his claim for service 
connection in July 1993.  Therefore, the veteran's claim for 
an increased evaluation for PTSD is denied.


ORDER

An increased evaluation, in excess of 50 percent disabling, 
for PTSD is denied.


REMAND

The last decision made by the RO on the issue of an increased 
evaluation of the veteran's right ankle disability was 
contained in the SSOC of April 1995.  Subsequent to that 
decision, the veteran was provided with a VA general medical 
examination in July 1996 that contained objective findings 
regarding the right ankle.  It appears that the RO has not 
reviewed this evidence in connection with the veteran's claim 
for an increased evaluation.  According to 38 C.F.R. § 19.31 
(1998), the RO must review any pertinent evidence received 
subsequent to a SOC or the last SSOC and issue the veteran a 
new SSOC regarding the issue on appeal.  It is the 
undersigned's determination that the VA general medical 
examination is pertinent to his claim for an increased 
evaluation for his service-connected right ankle disability 
and, therefore, warrants RO review of this evidence in 
connection with that claim.  Thus, this issue must be 
remanded back to the RO so that it can complete such action.

In addition, the VA general medical examination in July 1996 
reported the range of motion in the right ankle, but failed 
to discuss if the veteran suffered any additional disability 
due to pain on motion, repetitive use, or fatigability.  
According to the Court's decision in DeLuca v. Brown, 8 Vet. 
App. 202 (1994), ratings based on limitation of motion do not 
subsume 38 C.F.R. §§ 4.40 and 4.45 (1998).  It was also held 
that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  Such findings and opinions were 
not recorded on the noted examination report and, therefore, 
a new VA orthopedic examination is required.

Finally, as noted in the introduction, the veteran's claim 
for TRIU is in appellate status.  However, the veteran has 
not yet been provided a SOC on this issue or the opportunity 
to perfect this appeal with the submission of a substantive 
appeal.  On remand, the RO should issue such a SOC and inform 
the veteran of his responsibility to file a substantive 
appeal.

Under the circumstances, the undersigned finds that further 
development is required, and the case is REMANDED to the RO 
for the following action:

1.  The RO should appropriately contact 
the veteran and request the names and 
addresses of all healthcare providers who 
treated his right ankle from July 1996 to 
the present time.  After securing the 
necessary release(s), the RO should 
obtain any records not already contained 
in the claims file; to include those from 
any identified VA medical center or 
outpatient clinic.  Once obtained, all 
records must be associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
afforded a special VA orthopedic 
examination.  The purpose of this 
examination is to determine the severity 
of the veteran's service-connected right 
ankle tenosynovitis.  Such tests as the 
examining physician deems necessary 
should be performed.  The clinical 
findings and reasons upon which the 
opinions are based should be clearly set 
forth.  The claims folders must be made 
available to the examining physician in 
connection with the examination so that 
he or she may review pertinent aspects of 
the veteran's medical history.  If the 
examiner finds it impossible to answer 
any of the questions below, it should be 
so noted on the examination report with 
the reasons given for this conclusion.  
The examiner should provide the following 
opinions:

a.  What is the range of motion in 
the veteran's right ankle measured 
in degrees?  

b.  Does the veteran's right ankle 
have weakened movement, excess 
fatigability, or incoordination?  If 
so, the examiner should report the 
degree of additional range of motion 
lost, or favorable or unfavorable 
ankylosis, due to any weakened 
movement, excess fatigability, or 
incoordination.  

c.  Does the veteran's right ankle 
significantly limit functional 
ability during flare-ups or after 
repeated use over a period of time?  
If so, the examiner should report 
the degree of additional range of 
motion lost, or favorable or 
unfavorable ankylosis, due to pain 
on use or during flare-ups.  

d.  What is the degree of the 
veteran's industrial impairment due 
to his service-connected right ankle 
disability?

3.  Thereafter, the RO must review the 
claims folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

4.  Following completion of this action, 
the RO should review the evidence and 
determine whether the veteran's claim for 
an increased evaluation for his service-
connected right ankle disability can now 
be granted.  With respect to rating this 
disorder, the RO's attention is directed 
to the Court's decision in DeLuca v. 
Brown, 8 Vet. App. 202 (1994) which was 
discussed above.  If the RO's decision 
remains adverse to the veteran, he and 
his representative should be furnished an 
appropriate SSOC, and given an 
opportunity to respond.  Thereafter, the 
case should then be returned to the Board 
for further appellate consideration, if 
appropriate.

5.  The RO should issue the veteran a SOC 
regarding the issue of TRIU.  It should 
also inform the veteran of his 
requirement to file the appropriate 
substantive appeal (VA Form 9) in order 
to perfect this appeal and obtain Board 
review of this issue.  If a timely 
substantive appeal is received from the 
veteran regarding the issue of TRIU, then 
the case should be returned to the Board 
for further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no further action until he is informed, 
but he may furnish additional evidence and argument while the 
case is in remand status.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  
The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of the claims as a result of this action.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

